Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.1 Page 1 of 13

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

PATRICIA KIDD, CASE NO.:
Plaintiff,

Vv.

COUNTY OF INGHAM, PLAINTIFF DEMANDS A JURY
Defendant.

 

Collin H. Nyeholt (P74132)
LAW OFFICES OF

CASEY D. CONKLIN, PLC
4084 Okemos Road, Ste B
Okemos, MI 48864

(517) 522-2550
collin@caseydconklin.com

 

COMPLAINT and JURY DEMAND

 

JURISDICTION AND VENUE
1. Plaintiff PATRICIA KIDD is a permanent resident of Eaton County, Michigan. She is
domiciled within the jurisdictional bounds of the Western District of Michigan. Her principal
place of employment, at the time of the events described in this Complaint, was at a facility owned

and operated by Defendant Ingham County in Mason, Michigan.
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.2 Page 2 of 13

2. Defendant INGHAM COUNTY (“Defendant”) is a municipal organization in the State of
Michigan. It is therefore domiciled within the jurisdictional bounds of the Western District of
Michigan.

3. This claim stems from Defendant’s actions towards Plaintiff during the course of her

employment that occurred in Ingham County, MI.

4. The Court may exercise general in personem jurisdiction over the Defendants by reason of

their permanent business presence within the Western District. In the alternative, the Court may
exercise specific jurisdiction over the dispute because the transaction or occurrence giving rise
thereto resulted from Defendants’ business activities within, and directed towards, the Western
District of Michigan.

5. | This is aclaim for violation of the Americans with Disabilities Act of 1990, 42 USC § 12101
ef seq.

6. The Court may exercise subject matter jurisdiction over the claims stemming from federal
law pursuant to 28 USC § 1331. The Court may exercise pendent jurisdiction over the claims
stemming from state law pursuant to 28 USC § 1367.

7. Venue is properly laid in this forum pursuant to 28 USC §§ 1331(b)(1) and (b)(2).

COMMON ALLEGATIONS

8. Plaintiff repeats and re-alleges the factual statements and lega! conclusions contained in the previous

numbered paragraphs as if fully restated herein.

9. Plaintiff is, and throughout the events described in this Complaint was, employed by Ingham County
Road Department and worked in the Ingham County Financial Services Department doing work for Ingham

County Road Department employees and retirees.
 

Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.3 Page 3 of 13

10. Plaintiff is a disabled worker. She suffers from phobias (heights), PTSD, anxiety, resulting panic
attacks and related migraines. Plaintiff's symptoms are exacerbated by working in close proximity to other
individuals. They are also exacerbated by working in buildings in higher levels than the ground floor.
Heights can trigger her panic attacks. Being able to walk outside calms her and prevents her from having
panic attacks. Being on the ground floor helps her avoid panic attacks because she is able to readily step
outside. This has all been documented by her physicians and documentation of same has been provided to
your clients on several occasions.

11, On July 11, 2016 Plaintiff made a request for accommodations of her disability to Defendants’ former
ADA Coordinator, Brenda Mills. Plaintiff apprised Mills of her condition and of her need to have a ground
floor office as a result.

12, Mills accommodated her partially in this respect by agreeing to move her, and two other coworkers
in the Finance Department, to the first floor of the Hilliard building on or about December 6, 2016. The
relocation was helpful, but not sufficient to arrest her symptoms. The first floor office was not ground
floor, as her doctor suggested. And, it was not a quiet environment. Plaintiff continued to suffer anxiety
attacks and migraines resulting from same.

13, In the midst of all of this, there was a change of personnel within the Department. Sue Graham
became the HR Director in around June of 2018. Steven Babinchak became the Finance Director in or
around December of that year. Stephanie Banthem replaced Mills as the ADA Coordinator. Babinchak,
Graham, and particularly Banthem have been less willing to accommodate Mrs. Kidd than their
predecessors.

14. By February of 2019, the situation became unbearable. Mrs. Kidd attempted to secure a transfer to a
different position, any open position, which would have allowed her to work in a less busy section of the
ground floor as an accommodation.

15. Plaintiff contacted Stephanie Banthem (whose name is now Stephanie Keith) and Steve Babinchak
and requested that they look at the transfer as an accommodation for her disability and additional
accommodations. Incredibly, she was informed that HR “did not have” her records and she was made to

3
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.4 Page 4 of 13

resubmit them. She therefore re-submitted medical documentation, signed by her physician, which
confirmed that she needed the transfer to a different office as an accommodation for her disability. Despite
all of this, she was denied the requested transfer as an accommodation.

16. Plaintiff has suffered retaliation for her requests for accommodation. She saw her job duties
systematically removed from her. During February of 2019, the employer began stripping job duties from
my client. On February 15, 2019, after a meeting with several employees, administration of dental and
vision, Humana, PHP Health, Life, PARA/SARS were taken from my client and transferred to another
worker, Insurance Coordinator Aimee Eisen. Her overtime and equalization duties were given to other
employees. On February 19", an email was circulated indicating that my client would no longer be
performing Employee Orientations. These functions were given to Aimee Eisen and to Stephanie Keith,
both are younger woman. All of this reduced her work by approximately 30%. She was also removed from
consideration for future opportunities.

17. Defendant's reduction of Plaintiff's job duties was based upon adverse consideration of her disability,
and of her requests to accommodate same.

18. Despite the overt retaliation and discrimination she was encountering, my client continued to
correspond with Stephanie Banthem about her needed accommodations. On March 6, 2019 my client met
with Banthem and Joan Clous regarding her needed accommodations. She was told that her requested
accommodations were denied, but she could “take FMLA.” Banthem followed up with an email where she
offhandedly denied her request for a first floor office, asserting that it was “not supported by medical
documentation” (even though it plainly was.)

19. Banthem went on to say, in an email, that “as we discussed, we cannot grant your desired request for
a transfer to a private office” and indicated that “if you can think of any other accommodations that you
believe would help you perform your job duties, please contact me so we can discuss them.”
20. The next day, March 7, 2019, Plaintiff emailed Banthem and requested, as an alternative to the first
floor office in the Hilliard building, and several other options. She requested the right to telecommute, or

assignment to a different building.
 

Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.5 Page 5 of 13

21. Banthem, in flagrant disregard for her obligations to engage in an interactive process under the ADA,
never even responded to the alternate requests.

22. Ms. Banthem’s refusal to even consider allowing my client to telecommute was particularly
egregious because several other workers were allowed to work via VPN. Banthem’s failure to respond to
this alternate suggestion plainly violated her obligations to engage in an interactive process.

23. Plaintiff continued to attempt to work at her job without her needed accommodations. But, her
performance was impacted. She received a Pre Determination Hearing notice on September 16, 2019 for
various performance issues resulting from her panic attacks, migraines, and difficulty concentrating. All
of this could have been avoided if Banthem had abided by her lawful obligations and allowed her to
telecommute or transfer to a ground floor at a different location.

24. On September 20, 2019 Steve Babinchak informed Plaintiff that she, and her Road Department
coworkers or employees in “Road” financial services, would be moving upstairs to the second floor. He
announced that the Road Department, including Plaintiff, would be moved upstairs at a later time. The
stated reason for the move was so that the HR office could move from Lansing to Mason in the Road Suite
and use two other suites on the first floor where my client was assigned. He referred to this move as
“musical chairs.” During the meeting Aimee Eisen stated that move would take ‘over a year or so.’ This
was contrary to the existing accommodations Plaintiff had in place, so she contacted Stephanie Banthem
and requested that they continue to honor her accommodations.

25. Banthem, yet again, refused to honor Plaintiff's request for accommodations. Plaintiff's things were
moved to an office shared by a County worker that does payroll for the county which handles 1500
employees compared to my client’s 120 employees. This caused a substantial increase in employees
calling, walk-ins, vendors, etc. This was plainly contrary to her doctor’s recommendation that she be
provided a quiet workspace. She began to suffer panic attacks as a result. This caused her to suffer
migraines. And, it adversely impacted her performance.

26. Plaintiff immediately emailed Stephanie Banthem and told her that this was a concern, as it was
contrary to her existing accommodations. Incredibly, Banthem had the audacity to claim that my client had

5
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.6 Page 6 of 13

never made a request for accommodations for a ground-floor work location, saying “[t]he documentation
you provided earlier this year was unrelated to the new situation you’ve described below; it did not address
any need to be located on a specific floor of the building. If your office environment is changing and you
need to make an ADA request as a result of that, we would require new paperwork.”

27. This, of course, was a grossly inaccurate statement. Plaintiffs sole request for accommodations,
from Day 1, has been for a quiet, ground floor work location. Her medical provider’s documentation
unequivocally states same. Plaintiff objected to Banthem’s flagrant disregard of the ADA by making her
re-submit documentation of her disability, but did so anyway. Her doctor produced a document that stated,

quite explicitly, that her diagnosed condition required her to have a ground floor work location.

28. On October 31, 2019, Banthem emailed Plaintiff and indicated that she would refuse to provide any

accommodation for her at all.

29. On November 14, 2019, Plaintiff's physician sent yet another letter to Stephanie Banthem with more

details regarding her symptoms and requesting, yet again, that she provide accommodations prior to her

return to work. Banthem has ignored this request in its entirety.

30. Plaintiff initiated EEOC charge number 471-2019-04835, alleging failure to accommodate, disability
discrimination, and retaliation against Defendant.

31. The EEOC attempted to engage Defendant in the interactive process to accommodate Plaintiff's
disability to no avail.

32. On January 3, 2020 Plaintiffs counsel, the undersigned, appeared in the EEOC charge, contacted the
Defendant, and made a particularized demand for accommodations. Defendant never responded to
Plaintiff's counsel’s correspondence.

33. On January 22, 2020, in a bold act of retaliation, the Defendant issued a “pre-determination notice”

to Plaintiff. This is a step in the disciplinary procedure used by Defendant against Plaintiff. The notice set

a disciplinary conference hearing against Plaintiff on February 10, 2020.

G6
 

Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.7 Page 7 of 13

34. Plaintiff, through counsel, initiated an additional EEOC charge alleging retaliation for her prior
EEOC activities by issuing the predetermination notice on February 3, 2020. The EEOC assigned Charge
Number 47 1-2020-01737 to this additional charge.

35. On February 21, 2020, the EEOC issued 90 day “right-to-sue” letters in Charge Numbers 471-2019-
04835 and 471-2020-01737.

36. This lawsuit timely follows.

COUNT 1 — Disability Discrimination
In Violation of the Americans with Disabilities Act, 42 USC § 12101 et seq, as amended

37. Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the previous
numbered paragraphs as if fully restated herein.

38. Defendant employed 15 or more employees, including part time employees, for each workday in each
of 20 or more calendar weeks in the current or proceeding year of the date of the events described herein
and is, therefore, a “covered employer” as that term is defined by 42 USC § 12111(5)(A) and is a “covered
entity” as that term is used in42 USC § 12111(2).

39. At the time of the events described in this Plaintiff suffered, and continues to suffer, from mental
conditions that, absent proper accommodations that may impair and substantially limit numerous “major
life activities” as that term is defined by 42 USC § 12102(2) including, but not limited to working, sleeping,
and interacting with others. She, therefore, suffered from a disability as that term is defined by 42 USC
12102¢1).

40. Plaintiff is a qualified individual with a disability as that term is defined by 42 USC 12102(1).

41. Plaintiff possessed the appropriate educational background, employment experience, skills, licenses,
and other requirements of the position of employment with Defendant. |

42. Plaintiff can perform the essential functions of her position with or without accommodations.

43. Plaintiff was subjected to the following adverse employment actions:
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.8 Page 8 of 13

d.

44,

a,

b.

c.

Plaintiff was subjected to heightened scrutiny at work, and wrongful lowered performance

reviews, as a pretext for discipline and retaliation,

Reasonable accommodations that had been put in place to allow Plaintiff to continue working

were removed, without explanation,

Defendants refused to engage Plaintiff in the legally mandated interactive process to

accommodate her disability, and

Plaintiff was refused reasonable accommodations to allow her to continue working.

Plaintiff was discriminated against in a way prohibited by the act when Defendant

Harassed her because of her disability through heightened scrutiny of her job performance,
Denied her the reasonable accommodations for her disability that she requested, and

Refused to engage in the interactive process after her requests to the disability coordinator, in
plain violation of 42 USC § 12112(b)(5)(A) and 29 CFR 1630.2(0)(3) and 29 CFR app 1630.9,
Refused to engage in the interactive process in good faith with the EEOC,

Refused to even respond to her counsel’s attempts to engage the Defendant in the interactive

process, and

Retaliated against her by imposing additional discipline in response to her demands to engage

in the interactive process.

45. Plaintiff has suffered the following damages as a result of the Defendants’ violation of his rights:

a. Humiliation, stress, anger, and outrage resulting from the willful violation of her rights
described herein, which are compensable with an award of exemplary damages.
b. Attorney’s fees and costs wrongfully incurred due to Defendant bad faith and dilatory

tactics in attempting to resolve Plaintiff's claims pre-suit, as described herein.

c. Attorney’s fees and courts costs in bringing and maintaining the instant action.

COUNT 2 — Disability Discrimination

In Violation of Michigan’s Persons with Disabilities Civil Rights Act, MCL § 37.1202

8
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.9 Page 9 of 13

46,

Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the

previous numbered paragraphs as if fully restated herein.

47. Defendant is an “employer” as that term is defined by MCL § 37.1201(b).

48.

Plaintiff has a “disability” as defined by MCL § 37.1103(d)(i)(A) and Plaintiff is therefore a “person

with a disability” as that term is defined in MCL37.1103(h).

49. MCL § 37.1202(1)(b) provides that it is unlawful for an employer in the State of Michigan to

“(discharge or otherwise discriminate against an individual with respect to compensation or the terms,

conditions, or privileges of employment, because of a disability or genetic information that is unrelated to

the individual’s ability to perform the duties of a particular job or position.”

50. Despite her condition, Plaintiff is able to perform the essential functions of her job.

Si. Plaintiff was discriminated against in a way prohibited by the act when Defendant

a.

b.

Harassed her because of her disability through heightened scrutiny of her job performance,
Denied her the reasonable accommodations for her disability that she requested, and

Refused to engaging in the interactive process after her requests to the disability coordinator,
in plain violation of 42 USC § 12112(b)(5)(A) and 29 CFR 1630.2(0)() and 29 CFR app
1630.9,

Refused to engage in the interactive process in good faith with the EEOC,

Refused to even respond to her counsel’s attempts to engage the Defendant in the interactive

process, and

Retaliated against her by imposing additional discipline in response to her demands to engage

in the interactive process.

52. Plaintiff has suffered the following damages as a result of the Defendants’ violation of her rights:

a. Humiliation, stress, anger, and outrage resulting from the willful violation of her rights

described herein, which are compensable with an award of exemplary damages.

,
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.10 Page 10 of 13

b. Attorney’s fees and costs wrongfully incurred due to Defendant bad faith and dilatory
tactics in attempting to resolve Plaintiff's claims pre-suit, as described herein.

c. Attorney’s fees and courts costs in bringing and maintaining the instant action.

COUNT 3 — RETALIATION
In Violation of the Americans with Disabilities Act 42 USC § 12101 et seq, as amended

53. Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the previous

numbered paragraphs as. if fully restated herein.

34. The ADA prohibits discrimination “against any individual because such individual has opposed any

act or practice made unlawful by [the ADA] or because such individual made a charge, testified, assisted,
or participated in any manner in an investigation, proceeding, or hearing under [the ADA].” Further, the
ADA makes it unlawful to “coerce, intimidate, threaten or interfere with any individual in the exercise or
enjoyment of, or on account of his or her having exercised or enjoyed, or on account of his or her having
aided or encouraged anny other individual in the exercise or enjoyment of, any right granted or protected by
[the ADA].” 42 USC § 12203(b). |
55. Plaintiff has opposed Defendant’s continued and ongoing violations of the ADA by:
a. Repeatedly requesting that the employer conform its conduct to the law by engaging her in the
mandated interactive process, and provide disability accommodations.
b. Complaining to the EEOC about the Defendant’s ongoing disability discrimination, failure to
provide accommodations, and failure to engage in the interactive process.
ce. Contacting the Defendant, through counsel, to attempt to engage in the interactive process and
otherwise end ongoing violations.
56. In so doing, Plaintiff opposed a violation of the Act: Defendant’s continued discrimination against

her, failure to accommodate, and retaliation for her opposing same. And, she sought to exercise her rights

10
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.11 Page 11 of 13

under the Act: Defendant’s obligation to engage in an interactive process with her to accommodate her
disability.
57. Defendant retaliated against Plaintiff by:

a. Hyper scrutinizing Plaintiff's job performance,

b. Disciplining Plaintiff based on the hyper scrutiny,

c. Reducing Plaintiff's job duties and privileges of employment.
58. But for Plaintiff's request for accommodations, and opposition to Defendant’s continued
discrimination against her, Defendant would not have taken the actions against her described herein.

59. Plaintiff incorporates by reference, and herein reaffirms, her allegations as to the damages she has

suffered from Defendant’s violation of her rights as delineated herein.

COUNT 4 — PDCRA RETALIATION
In Violation of Michigan’s Persons with Disabilities Civil Rights Act MCL § 37.1602(a)

60. Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the

previous numbered paragraphs as if fully restated herein.

61. The PDCRA prohibits an employer from retaliating or discriminating against a person who has

opposed a violation of the Act. MCL § 37.1602(a).

62. Plaintiff incorporates by reference, and herein reaffirms, the factual allegations in favor of her ADA

Retaliation count as if fully restated herein.

63. Plaintiff incorporates by reference, and herein reaffirms, her allegations as to the damages she has

suffered from Defendant’s violation of her rights as delineated herein.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests the following relief from this Honorable Court:

1, An ORDER enjoining Defendants from further acts of discrimination and retaliation

against the Plaintiff and any others similarly situated,

11
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.12 Page 12 of 13

Such other COMPENSATORY damages as may be appropriate to compensate Plaintiff for
her emotional pain and distress resulting from Defendant’s wrongful violation of her rights

as delineated herein,

3. EXEMPLARY damages, in whatever amount the Court should deem appropriate, pursuant

to Michigan law,

4. PUNITIVE damages, in whatever amount the Court should deem appropriate, pursuant to
42 USC § 1981a(b)(3),
5. An AWARD of Attorney’s fees, in an amount determined reasonable by the Court, so

wrongfully incurred in bringing this action, pursuant to the various statutes identified
herein,
6. Pre and post judgment interest at the appropriate statutory rate, and
7. Such other relief as this Court may deem just and appropriate in law or in equity.
PLAINTIFF DEMANDS A JURY
Respectfully Submitted,
Dated: 4/10/2020 /s/ Collin H. Nyeholt

Collin H. Nyeholt
Attorney for the Plaintiff

12
Case 1:20-cv-00342-JTN-PJG ECF No. 1 filed 04/21/20 PagelD.13 Page 13 of 13

AFFIDAVIT
STATE OF MICHIGAN )

COUNTY )

Patricia Kidd, being sworn, says:

I verify, under penalty of perjury, that I have read and made this complaint and attest that those
facts stated of my own knowledge are true and those matters stated of which I have been

informed I believe to be true after reasonable inquiry.

/s/
Patricia Kidd

ate! 4 -(b - Ze [Tint : f/S0 Pro

  

Flea h A. Johnson, Notary Public

Shiawdssee County acting in Ingham County, Michigan
My Commission expires 11/12/2023

Remotely acting under Executive Order 2020-41
Signatory’s location: Eaton County, Michigan
Notarized using electronic/remote technology

13

Elizabeth A. Johnso
NOTARY PUBLIC - STATE OF MICHIGAN
COUNTY OF Shiawassee

23
My Commission Expires Nov, 42, 20:
Acting in the County of efit
